On January 27, 1949, relators purchased Campbell city outlot number 48, which faces 79.05 feet on Coitsville Road and extends back along Twelfth Street a distance of 122.38 feet, and adjoining Campbell city lot number 5001, which faces 70 feet on Twelfth Street and has a depth of 44.82 feet on its north line and 55.72 feet on its south line, which two parcels of land form a complete tract of land situated on the northeast corner of Coitsville Road and Twelfth Street in the city of Campbell, Mahoning County, Ohio.
At the time of such purchase by relators a residence was situated on outlot number 48, the occupants of which and their predecessors in title had used a one-story frame garage situated on Campbell city lot number 5001 for more than 20 years.
A Campbell city zoning ordinance, which became effective on October 31, 1950, provides, among other things, that no building shall be erected on any lot facing on Twelfth Street closer than fifty feet from that street.
On June 29, 1951, relator, Louis Cataland, applied for a permit to erect a garage, he claims, on the site *Page 301 
of the garage then situated on Campbell city lot number 5001.
The Campbell city building inspector issued a permit for the erection of a garage on outlot 48 instead of, as relators claim, on Campbell city lot 5001 for which he applied. Relator proceeded to raze the old garage, and erect on a part of the foundation thereof a two-story garage on Campbell city lot 5001. On October 23, 1951, when the new garage was partially completed the building inspector ordered the construction thereof halted on the ground that a two-story instead of a one-story garage was being built thereon, which second story subsequently was removed.
On October 29, 1951, the building inspector ordered relators to raze and remove such garage from Campbell city lot 5001 within fifteen days or face arrest for violation of the Campbell city zoning ordinance and violation of the permit issued for the construction of the garage on outlot number 48.
Again, by letter dated February 26, 1952, the building inspector ordered relators to raze and remove the garage from Campbell city lot 5001 within thirty days because it was being erected less than fifty feet from Twelfth Street or face arrest for violation of the Campbell city zoning ordinance.
On appeal to the Planning Commission of the City of Campbell, in which relators urged that the building inspector erred in issuing a permit for the erection of such garage on outlot 48 instead of Campbell city lot 5001 and in refusing to issue a permit to build a garage on Campbell city lot 5001, the commission denied their appeal on June 2, 1952.
Thereafter relators filed an action in mandamus in the Court of Common Pleas seeking to compel the Planning Commission of the City of Campbell and the building inspector thereof to issue a permit to them *Page 302 
for the erection of a garage on Campbell city lot 5001 on the site of the former garage, which relief that court denied them on June 6, 1953, and entered judgment accordingly. Relators appealed from that order to this court on questions of law.
By assignments of error relators contend that "the court below erred in finding that Mr. Birk, the building inspector, did not commit an error in issuing a building permit for outlot 48 instead of lot 5001," and in "holding that the zoning regulations of the city of Campbell do not impose an unreasonable restriction upon lot 5001."
Relators contend that the "denial of a building permit for a garage on lot 5001 has no relation to the public health, safety, morals or general welfare," to which a restriction of a zoning ordinance must relate, and "is an arbitrary and unreasonable restriction on the use of lot 5001 by appellants"; that "the city planning commission has the power in cases of practical difficulty or unnecessary hardship to permit exceptions to and variances from the zoning ordinance"; and that "where there has been an abuse of discretion by the city planning commission a court may grant relief"; and finally, that "each case must be considered in connection with the particular facts, circumstances and conditions surrounding it."
While not contending that the set-back requirements of the Campbell city zoning ordinance are invalid generally, relators urge that when the set-back requirements are applied to the particular facts of the case we review it results in depriving them of the right to the full use of their property.
Respondents contend:
"1. That Mr. Birk, the building inspector, did not commit an error in issuing a permit for outlot No. 48 instead of lot No. 5001. *Page 303 
"2. That the building inspector could not issue a permit for lot No. 5001 for to do so would be in contravention of the Campbell zoning ordinance which establishes a 40-foot set back restriction.
"3. That the Campbell zoning ordinance does not impose an unreasonable restriction upon lot No. 5001 and is a valid and constitutional exercise of the city's police powers."
Relator testified:
"Q. Mr. Cataland, I shall ask you if last summer sometime in the month of July, I believe, you decided to put up a new garage on your place? A. Yes.
"Q. Did you go down to the inspector's office, building inspector's office, in the city of Campbell to get a permit? A. Yes.
"Q. What did you tell the inspector? A. I told him I want to tear down old garage in the place and put a new garage.
"Q. What did he say? A. He told me to tear it down, lots of complaints for that garage there, tear it down.
"Q. When you talked to him did you tell him where you were going to build it? A. Yes, sir.
"Q. Where did you tell him? A. Where the old garage was.
"Q. The same place where the old garage was? A. Yes.
"Q. Did he appear to know where the old garage was? A. He said he know all about it.
"Mr. Van Such: Objection.
"The Court: Objection sustained as to the form of the question; it calls for a conclusion.
"Q. Did he indicate to you by words or by action that he knew where the old garage was? A. Yes.
"Q. How did he do that, Mr. Cataland?
"* * * *Page 304 
"Q. This permit was given for outlot 48, was it not, according to this permit? A. I didn't know until after and I found that out.
"Q. So in spite of the building permit you say you did not know and you proceeded to construct a garage on lot No. 5001 where the old one was? A. Yes.
"* * *
"Q. Will you tell me how much time elapsed between the time you got this permit on June 29th, 1951, for outlot 48 and the time you applied for a building permit on 5001? A. After the trouble started.
"Q. In other words, you had your garage already there and then you applied for it and all these requests were made to tear down the garage that you applied for a new permit on 5001? A. Yes.
"* * *
"Q. What condition was the old garage at the time you tore it down, were you able to use it?
"Mr. Roberts: He has already testified that it was repairable.
"A. If I can repair, I can repair it, but they tell me to tear it down and I tear it down.
"Q. Would you have built a new garage anyhow, Mr. Cataland, if somebody had not told you to tear it down; in other words, were you able to use it for your purposes? A. Yes.
"Q. Would you have still built a new garage and torn it down because of its condition?
"* * *
"A. No, I wouldn't tear it down; let it stay there.
"Q. Mr. Cataland, you say you would not have torn it down and yet the new one that you built was for two cars, is that correct? A. I get permit for two cars."
The building inspector testified:
"A. He asked for a permit for a garage and I told him that I would give him a permit and I did so. I *Page 305 
asked him what the lot number was and I said, is it where the house is, and he said it is on that lot and I took the number off of the tax receipt, the lot number, O. L. 48.
"* * *
"Q. After that did he say anything? A. He didn't say nothing; went away and everything was all satisfactory.
"Q. You gave him a written permit? A. Yes.
"Q. Did he tell you at that time that you made an error, you should have given the permit for Lot No. 5001? A. No, sir."
As far as the evidence discloses the permit issued on outlot 48 is still in full force and effect, and there is ample room to build a garage of the same size as the old one on that portion of relators' land.
Under the evidence submitted the questions presented for our consideration are whether the use of relators' land is unreasonably restricted by their being denied the right by permit to erect a new garage on Campbell city lot 5001 on the site of the one that stood there previously, and whether the city planning commission abused its discretion as urged, which we answer in the negative.
Carefully considering all the evidence submitted to us in this appeal, two members of the court conclude that the use by relators of their land has not been restricted unreasonably by depriving them of the privilege of erecting the new garage on that land where they desire to erect it and allegedly intended to erect it at the time they applied for a permit or at the place they allege they applied for a permit to erect it. In our opinion, the city planning commission did not abuse its discretion in refusing to issue relators a permit to build such garage on the site of the old garage.
Finding no error prejudicial to relators in any of *Page 306 
the respects urged by them in their assigned grounds of error, oral arguments or brief, the judgment of the Court of Common Pleas must be, and hereby is, affirmed.
Judgment affirmed.
GRIFFITH, P. J., concurs.